Exhibit 10.20
AMENDMENT NO. 5 AND LIMITED WAIVER TO
LOAN AND SECURITY AGREEMENT
     This Amendment No. 5 and Limited Waiver to Loan and Security Agreement
(this “Amendment”) is entered into this 11th day of March, 2009, by and among
Rae Systems Inc., a Delaware corporation (“Borrower”), and Silicon Valley Bank
(“Bank”). Capitalized terms used herein without definition shall have the same
meanings given them in the Loan Agreement (as defined below).
Recitals
     A. Borrower (a) is in default under Section 6.8(b) of the Loan Agreement
for failing to maintain EBITDA of at least $3,500,000 for the period from
July 1, 2008 through December 31, 2008 (the “Existing Default”), and (b) desires
that Bank (i) provide the limited waiver of the Existing Default, and (ii) amend
the Loan Agreement upon the terms and conditions more fully set forth herein.
     B. Subject to the representations and warranties of Borrower herein and
upon the terms and conditions set forth in this Amendment, Bank is willing to
provide the conditional limited waiver contained herein and so amend the Loan
Agreement.
agreement
     NOW, THEREFORE, in consideration of the foregoing Recitals and intending to
be legally bound, the parties hereto agree as follows:
     1. Events of Default. Borrower acknowledges that there exists the Event of
Default under Section 6.8(b) of the Loan Agreement due to the Existing Default.
     2. Limited Waiver. Bank hereby agrees, subject to the terms of Section 6
hereof, to waive the Existing Default.
     3. Amendments to Loan Agreement.
          3.1 Section 2.3(a) of the Loan Agreement. Section 2.3(a) of the Loan
Agreement is amended and restated in its entirety and replaced with the
following:
          (a) Interest Rate. Subject to Section 2.3(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to the Prime Rate plus one percentage point (1.00%), which
interest shall be payable monthly in accordance with Section 2.3(f) below.
          3.2 Section 2.4(c) of the Loan Agreement. Section 2.4(c) of the Loan
Agreement is amended and restated in its entirety and replaced with the
following:
          (c) Unused Revolving Line Facility Fee. A fee (the “Unused Revolving
Line Facility Fee”), payable quarterly, in arrears, on a calendar year basis, in
an amount equal to three tenth of one percent (0.30%) per annum of the average
unused portion of the Revolving Line, as determined by Bank. Borrower shall not
be entitled to any credit, rebate or repayment of any Unused Revolving Line

 



--------------------------------------------------------------------------------



 



Facility Fee previously earned by Bank pursuant to this Section notwithstanding
any termination of the Agreement or the suspension or termination of Bank’s
obligation to make loans and advances hereunder; and
          3.3 Section 6.3(c) of the Loan Agreement. Section 6.3(c) of the Loan
Agreement is amended and restated in its entirety and replaced with the
following:
          (c) Within thirty (30) days after the last day of such month, deliver
to Bank a duly completed Borrowing Base Certificate signed by a Responsible
Officer, with aged listings of accounts receivable and accounts payable (by
invoice date).
          3.4 Section 6.8 of the Loan Agreement. Section 6.8 of the Loan
Agreement is amended and restated in its entirety and replaced with the
following:
          6.8 Financial Covenants.
          Borrower shall maintain at all times, unless otherwise noted, on a
consolidated basis with respect to Borrower and its Subsidiaries:
          (a) Quick Ratio. Tested as of the last day of each fiscal quarter, a
ratio of Quick Assets to Current Liabilities of at least 1.0 to 1.0.
          (b) EBITDA. Maintain, measured as of the end of each fiscal quarter
during the following periods, EBITDA of at least the following:

          Period   Minimum EBITDA
January 1, 2009 through March 31, 2009
  $ (2,015,000 )
 
    .  

          3.5 Section 8.11 of the Loan Agreement. A new Section 8.11 of the Loan
Agreement is hereby added after Section 8.10 as follows:
          8.11 Compliance. Borrower or any of its Subsidiaries violates or fails
to comply with the Foreign Corrupt Practices Act and/or any related statutes and
regulations and such violation or failure results in either (a) the imposition
of potential monetary penalties in excess of $500,000 in the aggregate or
material criminal sanctions, or (b) debarment from doing business resulting in a
loss of $1,000,000 of revenue in the aggregate.
          3.6 Section 13 (Definitions). The following terms and their
definitions are amended to read in their entirety as follows:
     “Borrowing Base” is 80% of Eligible Accounts, as determined by Bank from
Borrower’s most recent Borrowing Base Certificate; provided, however, that Bank
may decrease the foregoing percentages in its good faith business judgment based
on events (including without limitation, the initial field audit

2



--------------------------------------------------------------------------------



 



examination and the on-going periodic examinations), conditions, contingencies,
or risks which, as determined by Bank, may adversely affect Collateral.
     “Prime Rate” is Bank’s most recently announced “prime rate,” even if it is
not Bank’s lowest rate; provided however, in no event shall the Prime Rate be
less than 4.00%.
     “Revolving Line” is an Advance or Advances in an aggregate amount of up to
$10,000,000 outstanding at any time.
     “Revolving Line Maturity Date” is May 12, 2009.
          3.7 Exhibit C, “Borrowing Base Certificate” of the Loan Agreement is
hereby amended by deleting it in its entirety and replacing it with Exhibit A
attached hereto.
          3.8 Exhibit D, “Compliance Certificate” of the Loan Agreement is
hereby amended by deleting it in its entirety and replacing it with Exhibit B
attached hereto.
     4. Borrower’s Representations And Warranties. Borrower represents and
warrants that:
               (a) immediately upon giving effect to this Amendment, (i) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (ii) no Event of
Default has occurred and is continuing;
               (b) Borrower has the corporate power and authority to execute and
deliver this Amendment and to perform its obligations under the Loan Agreement,
as amended by this Amendment;
               (c) the certificate of incorporation, bylaws and other
organizational documents of Borrower delivered to Bank on the Effective Date
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;
               (d) the execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized by all necessary corporate
action on the part of Borrower;
               (e) this Amendment has been duly executed and delivered by the
Borrower and is the binding obligation of Borrower, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights; and
               (f) as of the date hereof, it has no defenses against the
obligations to pay any amounts under the Obligations. Borrower acknowledges that
Bank has acted in good faith and has conducted in a commercially reasonable
manner its relationships with such Borrower in connection with this Amendment
and in connection with the Loan Documents.

3



--------------------------------------------------------------------------------



 



          Borrower understands and acknowledges that Bank is entering into this
Amendment in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.
     5. Limitation. The waiver and amendments set forth in this Amendment shall
be limited precisely as written and shall not be deemed (a) to be a forbearance,
waiver or modification of any other term or condition of the Loan Agreement or
of any other instrument or agreement referred to therein or to prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with the Loan Agreement or any instrument or agreement referred to
therein; (b) to be a consent to any future amendment or modification,
forbearance or waiver to any instrument or agreement the execution and delivery
of which is consented to hereby, or to any waiver of any of the provisions
thereof; or (c) to limit or impair Bank’s right to demand strict performance of
all terms and covenants as of any date. Except as expressly amended hereby, the
Loan Agreement shall continue in full force and effect.
     6. Effectiveness. This Amendment shall become effective upon the
satisfaction of all the following conditions precedent:
          6.1 Amendment. Borrower and Bank shall have duly executed and
delivered this Amendment to Bank;
          6.2 Payment of Loan Fee. Borrower shall have paid Bank a loan fee of
$4,500; and
          6.3 Payment of Bank Expenses. Borrower shall have paid all Bank
Expenses (including all reasonable attorneys’ fees and reasonable expenses)
incurred through the date of this Amendment.
     7. Counterparts. This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument. All counterparts shall be deemed an original of this Amendment.
     8. Integration. This Amendment and any documents executed in connection
herewith or pursuant hereto contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, offers and negotiations, oral or written, with respect thereto
and no extrinsic evidence whatsoever may be introduced in any judicial or
arbitration proceeding, if any, involving this Amendment; except that any
financing statements or other agreements or instruments filed by Bank with
respect to Borrower shall remain in full force and effect.
     9. Governing Law; Venue. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date first written above.

4



--------------------------------------------------------------------------------



 



                      Borrower:       Rae Systems Inc.
a Delaware corporation
 
                   
 
      By:   /s/ Randall K. Gausman                           Printed
Name: Randall K. Gausman
 
          Title:   Chief Financial Officer
 
                    Bank:       Silicon Valley Bank
 
                   
 
      By:   /s/ Ray Aguilar                           Printed Name: Ray Aguilar
 
          Title:   Relationship Manager

5



--------------------------------------------------------------------------------



 



EXHIBIT A
EXHIBIT C
BORROWING BASE CERTIFICATE
Borrower: RAE Systems Inc.
Lender: Silicon Valley Bank
Commitment Amount: $10,000,000
The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement (as amended
from time to time) between the undersigned and Silicon Valley Bank.

            ACCOUNTS RECEIVABLE      
1.
  Accounts Receivable Book Value as of                                  $  
 
         
2.
  Additions (please explain on reverse)   $  
 
         
3.
  TOTAL ACCOUNTS RECEIVABLE   $  
 
            ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)      
4.
  Amounts over 90 days due   $  
 
         
5.
  Balance of 50% over 90 day accounts   $  
 
         
6.
  Credit balances over 90 days   $  
 
         
7.
  Concentration Limits   $  
 
         
8.
  Foreign Accounts   $  
 
         
9.
  Governmental Accounts   $  
 
         
10.
  Contra Accounts   $  
 
         
11.
  Promotion or Demo Accounts   $  
 
         
12.
  Intercompany/Employee Accounts   $  
 
         
13.
  Disputed Accounts   $  
 
         
14.
  Deferred Revenue   $  
 
         
15.
  Other (please explain on reverse)   $  
 
         
16.
  TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS   $  
 
         
17.
  Eligible Accounts (#3 minus #16)   $  
 
         
18.
  ELIGIBLE AMOUNT OF ACCOUNTS ( 80% of #17)   $  
 
            BALANCES      
19.
  Maximum Loan Amount   $ 10,000,000
20.
  Total Funds Available [Lesser of #19 or #18]   $  
 
         
21.
  Present balance owing on Line of Credit   $  
 
         
22.
  Outstanding under Sublimits   $  
 
         
23.
  RESERVE POSITION (#20 minus #21 and #22)   $  
 
         

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement (as amended
from time to time) between the undersigned and Silicon Valley Bank.





--------------------------------------------------------------------------------



 



      COMMENTS:
 
   
By:
   
 
   
 
  Authorized Signer
 
   
Date:
   
 
   

          BANK USE ONLY
  Received by:    
 
     
 
      authorized signer
Date: 
           
Verified:
                authorized signer

Date: 
            Compliance Status:           Yes       No



 



--------------------------------------------------------------------------------



 



EXHIBIT B
EXHIBIT D
COMPLIANCE CERTIFICATE

                 
TO: SILICON VALLEY BANK
      Date:    
 
               
FROM: RAE SYSTEMS INC.
           

     The undersigned authorized officer of RAE Systems Inc. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (1) Borrower is in complete
compliance for the period ending                                          with
all required covenants except as noted below, (2) there are no Events of
Default, (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank. Attached are the
required documents supporting the certification. The undersigned certifies that
these are prepared in accordance with generally GAAP consistently applied from
one period to the next except as explained in an accompanying letter or
footnotes. The undersigned acknowledges that no borrowings may be requested at
any time or date of determination that Borrower is not in compliance with any of
the terms of the Agreement, and that compliance is determined not just at the
date this certificate is delivered. Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.

          Reporting Covenant   Required   Complies
Quarterly financial statements (along with
Borrower prepared consolidating financial
statements) with Compliance Certificate
  Quarterly within earlier of 5 days of filing 10Q or 50 days of quarter end  
Yes    No
 
       
Annual financial statement (CPA Audited) + CC
  within earlier of 5 days of filing 10K or 90 days of FYE   Yes    No
 
       
8-K
  Within 5 days after filing with SEC   Yes    No
 
       
Borrowing Base Certificate A/R & A/P Agings
  within 30 days of each month   Yes    No
 
       
Projections
  Within 45 days of FYE   Yes    No
 
       
Cash balance report
  Within 30 days of end of month   Yes    No

                Financial Covenant   Required   Actual   Complies
Maintain at all times:
             
Tested as of the last day of each fiscal quarter, a Minimum Quick Ratio
  1.0:1.0     ___:1.0   Yes    No
 
             
Tested as of the last day of each fiscal quarter, a Minimum EBITDA
  1/1/09-3/31/09, ($2,015)   $
 
  Yes    No

 



--------------------------------------------------------------------------------



 



     The following financial covenant analys[is][es] and information set forth
in Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.
     The following are the exceptions with respect to the certification above:
(If no exceptions exist, state “No exceptions to note.”)
     
 
     
 
     
 

                              RAE SYSTEMS INC.     BANK USE ONLY
 
                           
 
        Received by:              
 
                           
 
              AUTHORIZED SIGNER            
 
                           
By:
        Date:                  
 
                     
 
                           
Name:
      Verified:                
 
                         
 
              AUTHORIZED SIGNER            
Title:
      Date:                  
 
                       
 
                                      Compliance Status:          Yes     No

2



--------------------------------------------------------------------------------



 



Schedule 1 to Compliance Certificate
Financial Covenants of Borrower
Dated:                     
I. Quick Ratio (Section 6.8(a))
Required: 1.00:1.00
Actual:

                 
A.
  Aggregate value of Borrower’s consolidated unrestricted cash and cash
equivalents       $     
 
             
 
               
B.
  Aggregate value of Borrower’s consolidated net billed accounts receivable    
  $    
 
             
 
               
C.
  Aggregate value of Borrower’s consolidated short and long term investments    
  $    
 
             
 
               
D.
  Quick Assets (the sum of lines A through C)       $    
 
             
 
               
E.
  Aggregate value of Obligations to Bank       $    
 
             
 
               
F.
  Aggregate value of Total Liabilities that mature within one year       $    
 
             
 
               
G.
  Current Liabilities (the sum of lines E and F)       $    
 
             
 
               
H.
  Quick Ratio (line D divided by line G)            
 
             

Is line H equal to or greater than 1.00:1:00?

                 
 
                       No, not in compliance                            Yes, in
compliance

XV. EBITDA (Section 6.8(b))
Required: See chart below

                  Period



EBITDA January 31, 2009 through March 31, 2009
Actual:       $ (2,015,000 )    
A.
  Net Income       $    
 
             
 
               
B.
  To the extent included in the determination of Net Income            
 
               
 
  1.     The provision for income taxes       $    
 
             
 
               
 
  2.     Depreciation expense       $    
 
             
 
               
 
  3.     Amortization expense       $    
 
             
 
               





--------------------------------------------------------------------------------



 



             
 
  4.     Net interest expense   $     
 
         
 
           
 
  5.     The sum of lines 1 through 4   $    
 
         
 
           
C.
  EBITDA (line A plus line B.5)   $    
 
         
 
           

Is line C equal to or greater than the amounts referenced above?

                 
 
                       No, not in compliance                       Yes, in
compliance

2